Citation Nr: 9924234	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
impotence.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fractured right pelvis (composed of 10 
percent for the low back disability and 
10 percent for the right hip disability).

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a torn urethra and ruptured bladder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from military service in November 1989 
after completing more than 20 years' active military service.  
There was a break in service from October 1969 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously before the 
Board in April 1997, at which time a decision was issued on 
claims for increased evaluations for service-connected 
disability of the hands.  The other issues (listed above) 
were remanded for additional evidentiary development.  
Additional records were collected and the veteran was 
provided with multiple VA examinations.  In its most recent 
June 1999 written argument, the representative complained 
that the veteran was not provided the exact type of 
examinations requested on remand, by medical specialty.  
Also, in February 1999, the veteran submitted a statement 
arguing that his most recent January 1999 examination was 
inadequate for rating purposes.  However, he failed to 
provide any reason or basis for this argument or otherwise 
explain in any way the purported inadequacy.  The Board finds 
that the three VA examinations provided (with radiographic 
studies) on remand substantially complied with the requests 
for additional examinations made in the April 1997 remand.  
These examinations provided the opinions requested and 
evaluated the veteran's disabilities most adequately for 
evaluation purposes.  The Board can find no justifiable 
reason for additional remand action to delay this appeal 
which has been pending since 1994.  

In the April 1997 remand, the Board strongly suggested that 
the RO consider providing a separate evaluation for the 
veteran's laparotomy scar associated with his 1963 motor 
vehicle accident during service.  This laparotomy scar was 
separately evaluated in the initial rating decision, but had 
been combined with the evaluation for urethral tear and 
ruptured bladder in the May 1994 rating presently on appeal.  
On remand, the RO considered the Board's request and indeed 
provided a separate evaluation for the veteran's laparotomy 
scar and granted a compensable, 10 percent, evaluation.  The 
veteran was notified of this action on remand and did not 
thereafter disagree with the evaluation provided.  There 
being no notice of disagreement or substantive appeal on the 
issue of entitlement to a higher evaluation for a laparotomy 
scar, the Board lacks jurisdiction of such issue.  It is, in 
any event, noteworthy that 38 C.F.R. § 4.118, provides no 
higher than a 10 percent evaluation for scars which are 
superficial and tender or painful on objective demonstration.  
During his November 1998 hearing at the RO, the veteran 
testified that the scar was not tender, but that it 
occasionally got "scabbed up."  The January 1999 VA 
examination noted that there was only "mild tenderness" in 
this region.  A higher evaluation would require evidence that 
the scar itself results in some limitation of function of 
part affected.  

While this case was in remand status, the veteran submitted 
an additional VA Form 9 arguing that, in addition to his 
100 percent schedular evaluation for post-traumatic stress 
disorder (PTSD), he should be entitled to an additional 
60 percent combined evaluation for the combined disability 
residual to his automobile accident during service.  
Alternatively, he requested consideration for payment of 
special monthly compensation on account of being housebound.  
The additional disability residual to the veteran's 
automobile accident will be decided in the appellate issues 
discussed below.  However, the veteran has not been initially 
examined, considered, or evaluated for housebound status by 
the RO and this issue is referred to the RO for appropriate 
action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is shown to be able to attain a partial (he 
says a 70%) erection with an ability to ejaculate, but he 
argues that it is insufficient for vaginal penetration; 
no clinical or other competent evidence on file shows or 
demonstrates that the veteran has any deformity of the penis, 
although he contends that it is slightly angulated when 
partially erect.

3.  The residuals of a traumatic injury resulting in a 
fractured pelvis results in: an old, well-healed fractures of 
the pubic ramus and the right ischium with considerable 
deformity; mild degenerative changes in the right sacroiliac 
joint; no arthritis of the right hip joint; a normal proximal 
femur; mild intervertebral disc space narrowing at L4-L5; 
moderate right hip stiffness or pain on use without any right 
hip pathology identified; and, slight to mild limitation of 
lumbosacral spine motion with some pain on use but with no 
evidence of sciatica or radiculopathy or neurological 
involvement.

3.  The residuals of urethral tear and bladder rupture 
currently result in daytime voiding interval between 1 and 2 
hours or awakening to void no more than 3 to 4 times per 
night, but there is no clinical evidence of current or 
recurrent stricture causing obstructive voiding, no evidence 
of chronic urinary tract infection and no urine leakage 
sufficient to cause the wearing of absorbent materials.  

4.  Prior to February 19, 1994, the residuals of urethral 
tear and bladder rupture resulted in no more than moderate 
diurnal and nocturnal frequency.  



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for impotence have not been met.  38 U.S.C.A. §§ 1114(k), 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.115(a), Diagnostic 
Code 7522 (1993); 38 C.F.R. §§ 3.350(a)(1), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.114, 4.115(b), Diagnostic Code 7522 
(1998). 

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a fractured right pelvis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.66, 4.67, 
4.71a, Plate II, Diagnostic Codes 5294-5252, 5292-5295 
(1998).  

3.  The criteria for a current evaluation in excess of 
20 percent for the residuals of a urethral tear and bladder 
rupture have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.115(a) 
(1998).  

4.  Prior to February 19, 1994, the criteria for an 
evaluation in excess of 10 percent for the residuals of a 
urethral tear and bladder rupture were not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 
4.7, 4.10, 4.115(a) (1993), Diagnostic Codes 7512-7517 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded in accordance with 38 U.S.C.A. § 5107(a), in that 
they are at least plausible.  All of the facts have been 
properly developed, the case has been remanded for additional 
VA examinations, and the Board may now proceed to disposition 
on the merits.  

Factual Background:  In July 1963, approximately 10 months 
after the veteran entered active service, he was struck by an 
automobile while attempting to cross a street as a pedestrian 
while on liberty in Jacksonville, Florida.  He was brought to 
the emergency room of a U.S. Naval Hospital in Jacksonville 
by ambulance.  Examination revealed a comminuted traumatic 
fracture of the pelvis with no artery or nerve involvement, a 
rupture of the urethra, a cerebral concussion, and a 
subarachnoid hemorrhage.  A skull series of X-rays was 
normal, but a cystogram revealed probable urethral rupture 
and there was an apparent fracture of the superior and 
inferior pubic ramus on the right side with minimal 
dislocation.  He was taken to the operating room where an 
exploratory laparotomy and aspiration of the pelvis were 
undertaken.  The urethra was ruptured in the area of the 
prostatic urethra and the prostate was contused.  The bladder 
was emptied and the anterior of the bladder was normal.  A 
catheter was then passed through the lower channel and was 
left in place for four weeks postoperatively.  Thereafter, 
the veteran was able to void with little difficulty, but with 
progressive slowing of the urinary stream.  The exploratory 
laparotomy was unremarkable.  The veteran was essentially 
normal neurologically.  Urethral dilations were performed.  
In October 1963, the veteran was discharged to full duty and 
was found to be fit for same.  It was noted that follow-up 
dilations of the urethra would be necessary at infrequent 
intervals.  The veteran continued to perform military duties 
until expiration of his enlistment in 1969.  He filed a claim 
with VA during his break in service and was granted service 
connection for the residuals of a fractured right pelvis and 
for a healed laparotomy scar, both with noncompensable 
evaluations, effective from October 1969.  There was no 
appeal.

The veteran reenlisted for active service in August 1975 and 
remained on active duty until he retired in November 1989.  
Thereafter, he reopened claims for VA benefits.  His 
previously service-connected residuals of the pelvic fracture 
and laparotomy scar were continued as noncompensable.

VA treatment records show that in July 1991, the veteran was 
provided a cystourethroscope which revealed a urethral 
stricture.  Later that month, VA provided the veteran with a 
urethrotomy in which the urethral stricture was incised at 
the 12, 3 and 9 o'clock positions to relieve obstructive 
urinal voiding.  Records of this procedure indicate that it 
was performed without incident.  A November 1991 upper GI 
series with barium swallow resulted in an impression of no 
evidence of peptic ulcer disease.

In June 1993, the veteran was provided a VA examination.  The 
appearance of the genital system was normal.  There were 
well-healed surgical scars.  Both testes were descended 
without nodules and there was no scrotal swelling.  The 
penile shaft appeared normal without scarring.  Urethral 
meatus showed no discharge.  No hernias were detected, 
bilaterally.  The prostate was not enlarged and there were no 
nodules noted.  The conclusion was that erectile dysfunction 
was most likely related to the pelvic trauma the veteran 
received during service.

Private medical records from September 1993 noted the 
veteran's past history of urethral stricture and surgical 
repair.  Examination showed that the testicles were normal 
and there was no right inguinal hernia.  The assessment was 
right groin pain from no real clear etiology.  Private 
medical records from November 1993 note that a recent 
cystoscopy did not demonstrate any urethral stricture.  His 
urinary symptoms had improved to the point where he only had 
to get up twice at night.

In March 1994, the veteran was provided a VA examination.  
The right hip had some discomfort with internal and external 
rotation after about 60 degrees of normal motion.  The 
abdomen was nontender and there were no masses.  There was a 
well-healed suprapubic scar.  

Following this and a VA psychiatric examination, in May 1994, 
the veteran was granted service connection for PTSD with a 
30 percent evaluation and his noncompensable evaluations for 
the residuals of the automobile accident were confirmed and 
continued, and the veteran initiated this appeal.  

In August 1994, he testified at a personal hearing at the RO.  
He described his initial automobile accident injuries and 
treatment therefor.  He indicated that he had received 
routine dilations for urethral stricture.  He said he had 
nighttime urinary frequency of awakening to void 3 to 4 times 
per night.  Urinating was not painful.  He described an 
earlier marriage, but indicated that he had increasing 
difficulties with impotence and could no longer maintain a 
complete erection.  He did state, however, that he could 
produce an approximate 70 percent erection.  He said he used 
a cane on occasion for his hip and low back.  He said he 
walked about six blocks before needing rest.  He had a Social 
Security disability claim pending which had been twice 
appealed.  The representative argued that the veteran's 
service-connected right pelvis fracture was clinically 
related to arthritis of the pelvis and low back.  

Records on file from the Social Security Administration show 
that the veteran was found totally disabled as a result of 
PTSD with depression, which was considered severe.  His 
disability determination was not based on other physical 
disabilities.

In August 1995, the veteran was provided a VA examination.  
While this was performed principally to evaluate the 
veteran's hands, this physician also noted lumbar forward 
flexion to 90 degrees and backward extension to 30 degrees 
with a negative leg raise.  Reflexes were intact. The penis 
and testes felt normal and no hernia was noted.  The 
impression from examination was chronic low back pain, 
probably secondary to degenerative disc disease and this 
could be, in part, secondary to the previous injury with 
pelvic fracture.  Also noted was impotency, probably related 
to the urethral and bladder injury of 1963 "but there may 
also be psychogenic elements to it."  X-ray studies of the 
lumbosacral spine demonstrated mild intervertebral disc space 
narrowing at L4-L5, but otherwise the bony relationships had 
good alignment with no evidence of subluxation.  There was 
also some sclerosis and irregularity along both sides of the 
right sacroiliac joint.  The veteran was also provided a VA 
psychiatric examination which resulted in a global assessment 
of functioning score of 35-40.

In November 1995, an RO hearing officer's decision was issued 
which, based upon the veteran's prior personal hearing, VA 
examination, and Social Security records, resulted in the 
allowance of a 100 percent schedular evaluation for PTSD.  
However, the remaining disabilities on appeal remained 
assigned noncompensable evaluations.  Also assigned at this 
time was entitlement to special monthly compensation for loss 
of use of a creative organ in accordance with 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a)(1).

Following the Board's April 1997 remand, the veteran was 
provided a VA examination in September 1997.  His principal 
complaint was his inability to obtain a satisfactory 
erection.  He also complained of back pain.  The veteran 
reported that he had ceased taking all medication after he 
discovered from health care providers that he had hepatitis C 
with possible liver damage.  The only treatment that he was 
getting was an annual liver biopsy and colonoscopy at a 
private clinic.  Physical examination revealed that the 
veteran walked with somewhat of a limp.  He was able to walk 
on heels with several tries and could walk on his toes.  
Tandem gait was unremarkable and Romberg was negative.  His 
pelvis was clinically level.  Trunk rotation caused pain in 
the right low back and light touch caused no discomfort.  
There was no deformity of the back.  Palpation caused 
discomfort on the right paraspinal muscles from the lower 
thoracic to the pelvis, but there was no specific sacroiliac 
joint discomfort.  Range of motion of the lumbar spine was 
90 degrees' forward flexion, 15 degrees' extension, 
20 degrees' tilt, bilaterally, with a fixed pelvis, 
40 degrees' rotation right and 20 degrees' rotation left.  
There were no abnormal reflexes.  Muscle testing was 5/5 
proximally and distally apart from some give away weakness on 
the right side.  Calf circumference was 37.5 on the right and 
39 on the left.  Thigh circumference 10 centimeters above the 
upper pole of the patella was 44 centimeters, bilaterally.  
The leg lengths were not equal; the right leg was 2 
centimeters longer than the left.  Abduction of the hips was 
30 degrees on the right, limited by pulling in the groin, and 
60 degrees on the left.  Flexion of the hips was to 
120 degrees, bilaterally, and extension was full.  The 
impression was history of a right pelvic fracture "with 
minimal observable clinical findings at the present time."  
There was no crepitus in either hip with essentially full 
range of motion, except limited abduction which was due 
either to stiffness or apprehension.  This physician went on 
to state that the veteran appeared to have symptoms due to a 
history of a right pelvic fracture with "little objective 
findings on present examination."  Decreased range of motion 
was either stiffness or apprehension.  There appeared to be 
no sacroiliac joint tenderness on palpation.  There was 
little on clinical examination to correlate with lumbar disc 
disease.  There were no clinical sciatica findings.  X-rays 
were ordered.  This physician stated that functional loss due 
to pain, weakness, fatigability, and acute flare ups of 
affected joints on the present examination indicated that the 
veteran had all of this by history with little objective 
evidence.  Current examination revealed essentially full 
range of motion, and essentially normal manual muscle 
testing.  There was a difference in calf girth measurements.   

VA X-ray studies from September 1997 revealed mild 
degenerative disc disease at L4-L5, slightly progressive 
since 1995.  There was also post-traumatic degenerative 
changes of the right sacroiliac joint.  Three views of the 
pelvis were compared to previous X-rays taken in 1993 and 
1995.  There was an old, well-healed anterior column pelvic 
fracture involving the pubic ramus and a healed fracture of 
the right ischium with considerable deformity and some 
corticated separate small ossifications adjacent to an 
inferiorly projecting bony prominence.  There were mild 
degenerative changes in the right sacroiliac joint.  However, 
the right hip joint proper and the acetabulum appeared to be 
intact with good maintenance with the joint space and smooth 
articular surfaces had no significant hypertrophic changes.  
The proximal femur was also normal and the left hemipelvis 
and hip were normal.

In December 1997, the RO granted service connection for 
impotence with a noncompensable evaluation.  Service 
connection for impotence had been denied in the past because 
it had not been clinically confirmed.  However, evidence from 
the 1990's revealed clinical evidence that the veteran could 
not achieve a complete erection and the August 1995 VA 
examination stated that this was probably related to the 
urethral and bladder injuries from service.  A noncompensable 
evaluation was assigned, but it was noted that the veteran 
received special monthly compensation specifically for this 
purpose.

The veteran was provided another VA examination in August 
1998.  His voluminous claims folders were available and were 
reviewed.  He said he had not had a urethral dilation for two 
years.  He said he had intermittent difficulty urinating, 
although he could not state the frequency or duration.  He 
had never had an episode of total obstruction.  He presently 
had no difficulty urinating.  He had no incontinence or 
dysuria.  His major genitourinary problem was an inability to 
obtain a full erection.  He reported he could attain about a 
70 percent erection and that he could ejaculate from 
masturbation, but said he was unable to perform vaginal 
penetration.  He had been provided a prescription for Viagra, 
but was afraid to use it.  With respect to his fractured 
pelvis, he complained of a right hip ache at the groin as 
well as tenderness of the low back.  He said it did not ache 
all the time except if he overexerted.  On physical 
examination, the veteran had a gait and stance which were 
considered normal.  He was initially hostile, but later 
relaxed.  Orthopedically, this physician found that the 
veteran's back was of normal configuration with no percussion 
tenderness.  There was normal active and passive motion.  
Forward flexion was to 90 degrees, hyperextension to 
15 degrees, lateral rotation and flexion to 35 degrees, 
without discomfort.  There was a small lesser circumference 
of the right calf and left thigh, "without associated 
weakness."  Deep tendon reflexes were normal.  There was 
discomfort with compression of the right hip and the veteran 
stated that "it didn't hurt, but I'm scared it might."  There 
was full range of motion of the hips with flexion of 125 
degrees and abduction of 45 degrees.  The left leg was one-
eighth inch less in length than the right.  Surgical scars 
were described and were without tenderness.  The penis, 
scrotum and testicles were palpable with no induration in the 
penis.  In response to specific inquiries, this physician 
stated that, on a more probable than not basis, the complaint 
of erectile dysfunction was associated with (1) damage to the 
pelvic vessels from his service-connected injury, (2) to 
arteriosclerosis of the abdominal and pelvic vessels, and 
(3) to PTSD.  He concluded that there was no present pain, 
tenderness or other disability of the laparotomy scar.  He 
concluded that it was more probable than not that the 
veteran's degenerative disc disease of the lumbar spine and 
sacroiliac arthritis, and his back and right hip symptoms, 
were related to the service-connected pelvic fracture.  

Finally, the veteran was provided another VA examination in 
January 1999.  Again, his extensive claims folders were 
available and were reviewed.  The veteran reported problems 
over the years involving two major functions:  One with 
urination, and the other with sexual function.  Upon review 
of the records and interview of the veteran, it seemed that 
the residuals involving urination at present were less 
prominent.  He had urethral dilations in the past, but in 
recent years, had had no incontinence.  There are a few drops 
of spilled urine after urinating, but otherwise, he did not 
have to wear pads and did not have any other incontinence.  
He had "very mild frequency," having to urinate every couple 
of hours during the day and usually got up 2 or 3 times at 
night to urinate.  He has not had recurrent urinary tract 
infections.  He had not been treated for urinary problems in 
recent years.  There was no evidence of obstructive voiding, 
decreased flow, or recurrent urinary tract infections.  The 
veteran reported problems getting an erection and stated that 
he obtained about 75 percent of a full erection which lasted 
a short while and which he claimed was inadequate for 
penetration.  He stated that he did get "a slight leftward 
flexion of the penis with erections."  Physical examination 
resulted in a notation of mild tenderness in the region of 
the laparotomy scar.  The penis and testicles were normal and 
there was no penile lesion or angulation or deformity noted.  
There was no palpable fibrous tissue, scarring or other 
abnormalities of the penis.  Similarly, there were no 
palpable abnormalities of the testicles.  There were no 
significant inguinal defects and the prostate was minimally 
enlarged and nontender.  This physician concluded that the 
veteran had no incontinence and perhaps minimal post void 
dribbling, perhaps a few drops, but not requiring any 
absorbent material.  He had "very mild" urinary frequency.  
There was no evidence of obstructive voiding, post void 
residuals, decreased flow, or recurrent urinary tract 
infections.  He also concluded that the veteran did appear to 
have an erectile dysfunction, but no other apparent residuals 
from ruptured bladder and urethral tear other than the 
surgical scar as described.  There was no penile deformity at 
rest.

During the remand, the veteran was provided another RO 
hearing in November 1998.  He provided testimony consistent 
with his previous hearing and with reports made to various VA 
physicians during his examinations.  He said he used a cane 
intermittently to walk but that he received no treatment for 
his right hip.  He said that this hip felt like it was 
grinding in the area of the groin.  The principal symptom was 
stiffness of the hip.  He said he had muscle spasms in his 
low back.  He said that the laparotomy scar was not tender 
but that it got "scabbed up" which he could prevent by oiling 
himself.  He said he woke up at night to urinate 3 or 4 
times.  He indicated that urine flow was decreased and that 
he dribbled somewhat.  He had not had a dilation for a number 
of years.  He did not wear any form of absorbent materials.  
He could obtain no better than an estimated 75 percent 
erection which he described as "crooked."  

Impotence: The 1945 Schedule for Rating Disabilities will be 
used for evaluating the degree of disability in claims for 
disability compensation.   The provisions of the rating 
schedule represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as practically can be determined.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20. 

The clinical evidence, as well as the veteran's testimony 
shows that he has a degree of impotence.  That is, he is not 
totally impotent, but has what is described as a 75 percent 
erection with an inability to have penetration.  Clinically, 
this problem has been attributed to the veteran's service-
connected urethral tear, nonservice-connected 
arteriosclerosis, and service-connected PTSD.  Based upon 
this evidence, the RO granted service connection for 
impotence.  However, a noncompensable evaluation has been 
assigned.  Regardless of any schedular evaluation warranted, 
the RO has also granted special monthly compensation for the 
loss of use of a creative organ in accordance with 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  

As the RO has aptly pointed out in its supplemental statement 
of the case, the VA Schedule for Rating Disabilities 
(Schedule) does not contain a separate schedular evaluation 
for impotence.  The only VA compensation made directly 
payable for impotence in the absence of injury, physical loss 
or deformity, is the award of special monthly compensation 
for loss of use of a creative organ which is already being 
paid to the veteran.  In granting service connection for 
impotence the RO rated it by analogy to deformity of the 
penis with a loss of erectile power in accord with 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7522.  In the absence of evidence 
of physical loss or injury, this was the closest Code 
available.  During the pendency of the appeal, some of the 
Diagnostic Codes pertinent to rating the genito-urinary 
system changed.  However, there was no change to Diagnostic 
Codes 7520-7522.  38 C.F.R. § 4.115(a)(1993) and 38 C.F.R. 
§ 4.115(b) (1998). 

38 C.F.R. § 4.115(b), Diagnostic Code 7520 provides a 
30 percent evaluation for removal of one half or more of the 
penis.  Diagnostic Code 7521 provides a 20 percent evaluation 
for removal of the glans (head) of the penis.  Each of these 
two diagnostic codes also provide that a rating may be 
provided on the basis of a voiding dysfunction.  However, the 
veteran is already provided a separate compensable rating for 
voiding dysfunction for his service-connected urethral tear 
and ruptured bladder and the compensable evaluation of the 
same disability under different diagnoses is prohibited as 
pyramiding.  See 38 C.F.R. § 4.114.  Moreover, the veteran's 
voiding dysfunction is not clinically related to any disease 
or injury of the penis.  

Finally, 38 C.F.R. § 4.115(b), Diagnostic Code 7522 provides 
a 20 percent evaluation for a deformity of the penis with a 
loss of erectile power.  Despite the veteran's numerous 
written and verbal allegations that he has a deformity of the 
penis, no such deformity is anywhere documented by any 
clinical evidence on file.  A careful review of the clinical 
evidence shows that his penis and/or testes were not affected 
in the initial 1963 motor vehicle accident.  Original 
treatment records from that accident contain no complaint, 
finding, treatment or diagnosis for such problems.  All 
clinical evidence on file, including multiple recent VA 
examinations clearly report that the veteran's penis and 
testes are normal.  There are no palpable nodules, scar 
tissues, lesions or any other clinical findings which may 
fairly be described or characterized as a deformity of the 
penis.  While the veteran argues that there is a left 
angulation with his partial erection, such angulation clearly 
does not constitute a clinical deformity.  Additionally, the 
20 percent rating for a penile deformity with loss of 
erectile power contemplates a complete loss whereas the 
veteran has routinely over the years reported that he can 
attain approximately a 70-75 percent erection.  

While the veteran strongly argues his belief that the monthly 
amount of special monthly compensation for loss of use of a 
creative organ is insufficient payment for impotence, the 
Board must follow the requirements of the applicable laws and 
regulations provided for the evaluation of VA disability 
compensation.  Although the veteran is listed as in receipt 
of a noncompensable evaluation for impotence, in fact, he 
receives special monthly compensation for this disability 
which has clearly been related to service.  No additional 
schedular evaluation for impotence is warranted in the 
absence of clinical evidence of deformity of the penis with 
loss of erectile power.  

The Board also notes that this is an appeal from an original 
rating for impotence.  In certain circumstances, "staged" 
ratings may be applicable in this scenario.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, since a 
noncompensable rating is appropriate since the grant of this 
service-connected disability, staged ratings are not 
warranted nor is there any due process deficiency involved in 
the RO's absence to consider this recent case.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

Residuals of Fractured Right Pelvis:  In addition to the laws 
and regulations discussed above, the rating criteria 
applicable to this disability is as follows.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part or all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology or it may be due to pain supported by adequate 
pathology.  Weakness is as important as limitation of motion 
and a part which becomes painful on use must be regarded as 
disabled.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse.  For the purpose of rating disability from arthritis, 
the hip is considered a major joint.  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
common cause of disability of the sacroiliac joint is 
arthritis.  The lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
38 C.F.R. § 4.66.  The variability of residuals following 
fractures of the pelvis necessitates rating on specific 
residuals, faulty posture, limitation of motion, muscle 
injury, painful motion of the lumbar spine, manifested by 
muscle spasm, mild to moderate sciatic neuritis, peripheral 
nerve injury, or limitation of hip motion.  38 C.F.R. § 4.67.  
Full range of motion of the hip is from zero to 125 degrees' 
flexion and from zero to 45 degrees' abduction.  38 C.F.R. 
§ 4.71, Plate II.  

Arthritis due to trauma and substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of extension of the thigh limited to 5 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  Limitation of flexion of the thigh: to 
45 degrees warrants a 10 percent evaluation; to 30 degrees 
warrants a 20 percent evaluation; to 20 degrees warrants a 
30 percent evaluation, and; to 10 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  

Shortening of one leg from 1.25 to 2 inches (3.2 to 5.1 cm) 
warrants a 10 percent evaluation.  Shortening of one leg of 2 
to 2.5 inches (5.1 to 6.4 cm) warrants a 20 percent 
evaluation.  Such an evaluation is not to be combined with 
any other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5175.  

Limitation of lumbar spine motion which is: slight warrants a 
10 percent evaluation; moderate warrants a 20 percent 
evaluation, and; severe warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Intervertebral disc 
syndrome which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warrants a 60 percent 
evaluation.  Intervertebral disc syndrome, which is severe 
with recurring attacks with intermittent relief warrants a 
40 percent evaluation.  Intervertebral disc syndrome which is 
moderate with recurring attacks warrants a 20 percent 
evaluation.  Intervertebral disc syndrome which is mild 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under Diagnostic Code 5294, sacro-iliac injury and weakness 
is rated as lumbosacral strain.  A lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5295.

The veteran is service connected for the residuals of a 
fractured right pelvis which resulted from the trauma of 
being struck by an automobile during service in 1963.  

A June 1990 rating decision granted service connection for 
residuals of a fracture of the right pelvis, rated as 
noncompensable.  The veteran requested reopening his case for 
an increased rating in March 1993.  In a March 1993 rating 
decision, the noncompensable rating was continued and the 
disability was characterized as residuals of a right pelvic 
fracture and hypopigmented scar, back.  Subsequently, a 
February 1999 supplemental statement of the case clarified 
that the current rating for the fracture residuals provided 
by a December 1998 rating decision was essentially composed 
of 10 percent for the right hip and sacroiliac area and 10 
percent for the lumbar spine.  

The key word is residuals and that simply means for all 
disability caused, contributed to or aggravated by this 
traumatic injury.  The right pelvis bone itself is shown to 
be well healed but with considerable deformity and some 
corticated separate small ossification.  This disability was 
initially rated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5251, for limitation of thigh extension to 5 degrees, 
but this code is clearly no longer adequate (nor is 
limitation of thigh extension shown).  

The fact is that the healed fracture(s) of the right pelvis 
itself are not clinically demonstrated to result in any 
particular disability.  The pelvis is reported as being 
clinically level.  However, the medical evidence described 
above clearly relates, on a more probable than not basis, the 
veteran's low back and right hip symptoms to this traumatic 
injury.  On remand, the RO appropriately evaluated the 
veteran's right pelvis fracture in two parts, first for the 
veteran's low back and second for the veteran's right hip.  
While the RO did not expressly grant service connection for 
these associated disorders, they may certainly have done so 
because the clear preponderance of the evidence on file 
relates these disorders as being directly causally related to 
the veteran's inservice traumatic injury.

First, with respect to the veteran's low back, it has been 
shown on X-ray studies that the veteran has mild 
intervertebral disc space narrowing at L4-L5.  Also 
identified were degenerative changes in the right sacroiliac 
joint.  While the RO grouped the veteran's sacroiliac 
arthritis with a separate evaluation for right hip pain, this 
was in error as 38 C.F.R. § 4.66 specifically states that the 
lumbosacral and sacroiliac joints should be considered as one 
anatomical segment for rating purposes.  Arthritis is to be 
rated on limitation of motion.  The September 1997 VA 
examination stated that the lumbar spine had forward flexion 
to 90 degrees, backward extension to 15 degrees, 
lateroflexion to 20 degrees, bilaterally, and rotation to 
40 degrees right and 20 degrees left.  However, the more 
recent August 1998 examination stated that the veteran had 
normal active and passive motion.  Forward flexion was to 
90 degrees, extension was to 15 degrees, and lateral rotation 
and flexion were to 35 degrees, without discomfort.  The 
veteran does, however, complain of low back pain and states 
that this results in some fatigability.  However, no clinical 
evidence shows any particular loss of low back musculature 
strength nor are any radicular symptoms or sciatic 
radiculopathy demonstrated anywhere on file.  

The RO rated the veteran's low back with reference to 
Diagnostic Code 5292 for essentially slight limitation of 
lumbar motion warranting a 10 percent evaluation (see 
February 1999 supplemental statement of the case).  A higher 
evaluation is not warranted because moderate limitation of 
lumbar spine motion is neither shown nor closely 
approximated.  The RO also evaluated the veteran's low back 
with reference to Diagnostic Code 5293 for intervertebral 
disc syndrome.  However, although the veteran is shown to 
have some disc space narrowing at L4-L5, degenerative disc 
disease or a herniated nucleus pulposus (HNP) is not clearly 
demonstrated and, again, there is simply no clinical evidence 
of radicular symptoms or any neurological findings 
appropriate to the site of the diseased disc.  Accordingly, a 
10 percent evaluation or higher for intervertebral disc 
syndrome is not appropriate as the necessary criteria are not 
shown nor even closely approximated.  

The RO also considered Diagnostic Code 5294.  A 10 percent 
rating contemplates characteristic pain on motion.  The 
veteran complained of back pain during VA examination of 
September 1997, and this is consistent with the 10 percent 
rating.  Significantly, the medical examination reports do 
not indicate muscle spasm or loss of lateral spine motion, 
unilateral, in the standing position.  Without such findings, 
a 20 percent rating under Diagnostic Code 5295 is not 
warranted.   

The Board has considered functional loss due to pain on 
flare-ups and on use but the degree of disability clinically 
demonstrated is adequately compensated with the 10 percent 
evaluation presently assigned.  A higher evaluation for 
functional loss is not warranted because the clinical 
evidence does not demonstrate that the veteran has, at 
present, any significant impairment of his low back with 
respect to normal excursion, strength, speed, coordination 
and endurance.  No muscle weakness, excess fatigability, or 
incoordination is demonstrated nor is chronic swelling or 
deformity or atrophy of disuse documented.  Mild narrowing of 
the disc space at L4-L5 and post-traumatic degenerative 
changes of the right sacroiliac joint warrant a 10 percent 
evaluation residual to the veteran's fractured right pelvis.  
The clinical evidence with respect to range of motion, 
intervertebral disc syndrome, or functional loss on use does 
not warrant or even closely approximate the next higher 
evaluation.

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  In this case, the disability at issue is already 
rated based on Diagnostic Code 5292 for limitation of motion.  
Diagnostic Codes 5294-5295 also specifically consider 
limitation of forward bending, loss of lateral motion.  
Finally, Diagnostic Code 5293, which does not expressly refer 
to limitation of motion, has been held to involve limitation 
of range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorders would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (1998); see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").
Purely as an administrative note, the Board points out to the 
RO that it failed to include a separate 10 percent evaluation 
for mild narrowing of the disc space at L4-L5 (and post-
traumatic degenerative changes of the right sacroiliac joint 
should be included in this evaluation) in accord with 
Diagnostic Code 5292-5293 in its most recent December 1998 
rating action.  Only the other 10 percent rating under 
Diagnostic Code 5294-5252 for residuals traumatic injury to 
and fracture(s) of right pelvis with right hip pain and 
hypopigmented scar was listed therein.  While this currently 
makes no difference in terms of the actual VA compensation 
paid the veteran, the current rating sheet should accurately 
reflect all current evaluations.    

The RO also awarded the veteran a 10 percent evaluation for 
traumatic injury and fracture(s) of the pelvis and arthritis 
of the right sacroiliac joint and right hip pain.  As noted 
above, sacroiliac joint arthritis must be evaluated together 
with the veteran's lumbosacral spine.  It is noteworthy here 
that with respect to the veteran's right hip, no X-ray or 
other clinical evidence confirms any right hip arthritic or 
degenerative changes.  Additionally, examination has resulted 
in findings of a level pelvis.  However, the veteran is shown 
on two separate examinations to have unequal leg lengths.  
The veteran's left leg has been shown to be from 1/8 inch to 
2 centimeters shorter than the right leg.  This finding has 
not been clinically attributed to the veteran's service-
connected injury but even if it was, a compensable evaluation 
for shortening of a lower extremity requires, at a minimum, 
that one leg be 1.25 to 2 inches (3.2 to 5.1 centimeters) 
shorter than the other leg.  The veteran's left leg is not 
sufficiently shorter than his right to warrant a compensable 
evaluation.  

Nonetheless, a review of the clinical history shows that the 
veteran has consistently complained of right hip pain or 
stiffness with a grinding sensation at the groin.  The August 
1998 VA examination report specifically found that the 
veteran's right hip symptoms were probably related to his 
service-connected injury.  The Board finds it likely that the 
considerable deformity of the healed right pelvis fractures, 
confirmed by X-rays, is the cause of this discomfort.  
Accordingly, a compensable evaluation under Diagnostic Code 
5252 is warranted for pain or stiffness on motion and use in 
accordance with 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).    

However, no arthritis or degenerative changes of the right 
hip joint itself is anywhere clinically identified nor is 
there any compensable limitation of right hip motion.  A 
higher evaluation for the right hip would require limitation 
of thigh flexion to 30 degrees or malunion of the femur with 
the pelvis or ankylosis, or a much greater degree of 
degenerative changes.  Additionally, there are no significant 
findings regarding any neurological impairment or loss of 
strength or atrophy of muscles sufficient to warrant a higher 
evaluation with respect to the veteran's right hip.  
Accordingly, the veteran has been provided two separate 
10 percent evaluations for the residuals of his traumatic 
fracture of the right pelvis and this is a fair and adequate 
evaluation as required by the rating schedule and in 
consideration of 38 C.F.R. § 4.67 regarding injury to the 
pelvic bones.

Part of the service-connected disability includes a 
hypopigmented scar.  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration.  
38 C.F.R. Part 4, Code 7803 (1998).  A 10 percent evaluation 
is warranted for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Code 7804.  Scars may be evaluated on the basis of any 
related limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Code 7805.  In this case, the 
medical data do not indicate any findings pertinent to this 
scar that warrant a compensable rating.  

Residuals of Urethral Tear and Bladder Rupture:  In addition 
to the laws and regulations discussed above, the current 
rating criteria applicable to this disability is as follows.  
38 C.F.R. § 4.115(b), Diagnostic Code 7517 states that an 
injury of the bladder must be rated as a voiding dysfunction.  
38 C.F.R. § 4.115(b), Diagnostic Code 7518, states that 
stricture of the urethra must be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115(b), Diagnostic Code 7512 for 
chronic cystitis, including interstitial and all etiologies, 
infections and noninfections will also be rated as voiding a 
dysfunction.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of the symptom areas.  Where diagnostic codes refer the 
decision maker to the specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  A voiding dysfunction may be rated as (1) 
urine leakage, (2) urine frequency, or as (3) obstructed 
voiding.  38 C.F.R. § 4.115(a)

Continued urine leakage requiring the wearing of absorbent 
materials which much be changed less than two times per day 
warrants a 20 percent evaluation.  Continued urine leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent 
evaluation.  Leakage requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent evaluation.  
Id.  

Urinary frequency with daytime voiding interval between 2 and 
3 hours or awakening to void 2 times per night warrants a 
10 percent evaluation.  Daytime voiding interval between 1 
and 2 hours or awakening to void 3 to 4 times per night 
warrants a 20 percent evaluation.  Daytime voiding interval 
less than 1 hour or awakening to void 5 or more times per 
night warrants a 40 percent evaluation.  Id.  

Obstructive symptomatology with or without stricture disease 
requiring dilation one to two times per year warrants a zero 
percent evaluation.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream 
with one or a combination of the following (1) post void 
residuals greater than 150 cc, (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec) (3) recurrent 
urinary tract infections secondary to obstruction, and/or (4) 
stricture disease requiring periodic dilation every 2 to 3 
months warrants a 10 percent evaluation).  Urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent evaluation.  Id.  

Chronic urinary tract infections requiring long-term drug 
therapy, 1 to 2 hospitalizations per year, and/or requiring 
intermittent intensive management warrants a 10 percent 
evaluation.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Id.  

However, the RO aptly pointed out that the criteria to 
evaluate the veteran's service-connected urethral tear and 
bladder rupture were amended in February 1994.  The criteria 
discussed above are the rating criteria in effect after that 
change became effective.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991), where a law or regulation changes 
after the claim has been filed or reopened, but before 
administrative or judicial process has been concluded the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Accordingly, the veteran's present 
evaluation may be based upon the older superseded or current 
criteria.  However, the new criteria may not be used to 
evaluate this disability prior to its effective date. Rhodan 
v. West, 12 Vet. App. 55 (1998).  The RO pointed out the 
rating criteria which was in effect prior to February 1994.  
That criteria is as follows.

A bladder injury was rated as cystitis, which provided a 
noncompensable evaluation when mild, a 10 percent evaluation 
when moderate with pyuria, with diurnal and nocturnal 
frequency, a 20 percent evaluation when moderately severe 
with diurnal and nocturnal frequency with pain and tenesmus 
and a 40 percent evaluation when severe with urination at 
intervals of one hour or less with a contracted bladder.  A 
urethral stricture was evaluated as noncompensable when 
slight to moderate, healed, requiring only occasion dilations 
(once or twice a year), a 10 percent evaluation was warranted 
if dilations were required every 2 or 3 months, and a 
30 percent evaluation was warranted if there was required 
frequent dilations with chronic cystitis.

First, separate compensable evaluations for the service-
connected urethral tear and bladder rupture may not be made 
because there are no separately identifiable disabilities 
residual to each injury.  They have appropriately been 
evaluated together and disability residual to those injuries 
has been collectively and fairly evaluated most recently as a 
voiding dysfunction.  38 C.F.R. § 4.14 (1998).  

The RO correctly provided the veteran a 10 percent evaluation 
under the superseded criteria prior to the effective date of 
the change of governing regulations in February 1994.  Since 
this appeal was initiated prior to the effective date of that 
change, the older criteria for evaluating this disability 
must be applied for the period of time prior to February 
1994.  A review of the evidence on file demonstrates that the 
veteran did not have chronic cystitis and indeed is never 
shown to have had chronic urinary tract infections, including 
pyuria which is the presence of pus in the urine.  A 
10 percent evaluation was awarded, even in the absence of 
pyuria, with day and nighttime frequency under the old and 
now superseded criteria prior to February 1994.  However, a 
20 percent evaluation was not warranted because the evidence 
did not show moderately severe day and night frequency with 
pain and tenesmus, which is a straining, especially 
ineffectual and painful straining, at stool or in urination.  
Additionally, the next higher 30 percent evaluation was not 
warranted under the older criteria prior to February 1994 
because frequent dilations were not necessary, nor was the 
veteran shown to have chronic cystitis.  No clinical evidence 
shows that the veteran required dilations more frequently 
than every 2 or 3 months.  Accordingly, a higher evaluation 
than 10 percent prior to February 1994 is not warranted.

However, in accordance with the current rating criteria, 
which the Board finds to be more favorable to the veteran's 
case, a 20 percent evaluation is warranted for voiding 
dysfunction.  The veteran has been provided a 20 percent 
evaluation essentially on the basis of his statements that he 
must awaken at night to urinate 3 to 4 times per night.  A 
40 percent evaluation is not warranted for urinary frequency 
since the veteran is not shown to have to void at intervals 
less than one hour or that he must awaken to urinate five or 
more times per night.  Additionally, he may not be assigned 
the next higher 30 percent evaluation for urinary tract 
infections since such chronic infections are nowhere shown on 
file.  The next higher 30 percent evaluation for obstructive 
voiding is not warranted because the veteran is not shown to 
require intermittent or continuous catheterization.  Finally, 
the next higher 40 percent evaluation is not warranted for 
continual urine leakage since the veteran is not shown to 
require the wearing of absorbent materials which must be 
changed 2 to 4 times a day.  The evidence on file shows that 
the veteran has some minor dribbling after urinating but he 
does not require and has never used absorbent materials or 
any form of appliance for protection.  

A review of the clinical evidence shows that the veteran has 
continued to complain of two essential problems, one is 
urinary frequency and the other is an inability to sustain an 
erection.  The erection symptomatology has already been 
discussed and is evaluated under impotence and loss of use of 
a creative organ.  Urinary frequency was described by the 
veteran in his August 1994 hearing as 3 to 4 times per night 
and during his most recent January 1999 VA examination, he 
reportedly got up "2 or 3" times per night to urinate.  The 
veteran was provided the benefit of the doubt to receive a 
20 percent evaluation for 3 to 4 times per night.  Finally, 
no stricture of the urethra has been clinically demonstrated 
for some time.  A cystoscopy revealed a stricture in July 
1991 and this was surgically repaired in November of that 
year.  The veteran has reported to have been dilated once or 
twice since that time, but no further stricture is 
demonstrated.  Based on the applicable criteria, a higher 
rating is not warranted.  


ORDER

Entitlement to an increased (compensable) evaluation for 
impotence is denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fractured right pelvis is denied.

Entitlement to an evaluation in excess of 10 percent prior to 
February 19, 1994, and entitlement to an evaluation in excess 
of 20 percent thereafter for residuals of a urethral tear and 
bladder rupture is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

